                          Case 6:19-cr-10079-JWB Document 5 Filed 05/15/19 Page 1 of 1


AO 442 (Rev. 0 1/09) Arrest Warrant



                                           UNITED STATES DISTRICT COURT                                                                    FILED
                                                                                                                                        U. S. District Court
                                                                                                                                        District of Kansas

                                                                         for the
                                                                                                                                       MAY 1 5 2019
                                                         District of Kansas
                                                                                                                                Cler~ict Court
                                                                                                                                By                             Deputy Clerk
                      United States of America                                )                                                                            •
                                 v.                                           )
                                                                              )          Case J'Jo.   6: 19-cr-10079-JWB-1
                      Raul Hernandez-Pineda                                   )
                               Defendant                                      )

                                                        ARREST WARRANT
To:       Any authorized law enforcement officer


          YOU ARE COMMANDED to arrest and bring before a Un ited States magistrate judge without unnecessary delay
(name ofp erson to be arrested)       Raul Hernandez-P ineda
                                   ------------------------------------
who is accused of an offense or viol ation based on the fo ll owing doc ument filed with the court:

~ Indictm ent              0    Superseding Indictment            0 Information             0 Supersed ing Inform ation            0 Complaint
0 Probation Violation Pet iti on             0 Superv ised Re lease Vio lation Petition                0 Violation Notice          0 Order of the Court

This offense is briefly described as follows:

  Possession with the intent to distribute a controlled substance. *See attached Indictment for additional charges.


                                                                                                                                            ,......   .)


                                                                                                                                            =


Date:     05/08/2019                                                                                        s/ M. McGivern
                                                                                                        issuing officer 's signature

                                                                                                                                          +
City and state:          Wich ita, Kansas                                                        Timothy M. O'Brien , Clerk of Cou                             .~f,
                                                                                                          Printed name and title


                                                                        Return

          This warrant wasleceived on (date)           ..J
                                                             /
                                                                 \II __ • ,       ,   and the person was arrested on (date)                                     q
at (city and state)    -+J6~r.=-J~,_.._JL~S_________

Date:      S {l ylt.o~ \                                                                                                             D,.,_-

                                                                                                                                                )4,.....,.
